Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terri Flynn Reg. No. 41,756 on 8/24/2022.

The application has been amended as follows: 
1.	Method for controlling a DC pump motor by a pulse-width modulated (PWM) control signal, wherein current parameters are acquired in an acquisition step, and
	a duty cycle (D) of the PWM control signal (SPWM) is adapted and/or changed with the 

aid of the acquired parameters in an adaptation step, the acquisition of current parameters 

comprising at least the acquisition of a current input voltage (UB), wherein the acquisition 

of current parameters further comprises the acquisition of a motor current (Im) of the DC 

pump motor and/or of an outside temperature (TA), wherein the parameter acquisition 

units have at least one input voltage sensor for acquiring an input voltage and one or more 

of the following sensors:
a motor current sensor for detecting a motor current of the DC pump motor; and 

an outside temperature sensor for acquiring an outside temperature,

	wherein the current parameters comprises an input voltage (UB) and the motor current 

(Im) of the DC pump motor, and an external temperature (TA).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-11 and 13-21 are allowed
Claims 1, 11 and 18: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination wherein the parameter acquisition units have at least one input voltage sensor for acquiring an input voltage and one or more of the following sensors:
a motor current sensor for detecting a motor current of the DC pump motor; and 
an outside temperature sensor for acquiring an outside temperature,
	wherein the current parameters comprises an input voltage (UB) and the motor current (Im) of the DC pump motor, and an external temperature (TA).
		The prior art made of record “Burner DE 4444810” in form 892 and 1449, discloses  a control circuit for a vehicle heater fan drive motor. The control circuit comprises a voltage divider which emits a signal representative of the supply voltage to a microcomputer where the measuring signal is converted into a digital value which is used as the address signal for a table memory which stores compensated signals which are used to form a PWM signal which is emitted to the control input of a semiconductor switch in the circuit of the motor. In this way a relatively constant rotational speed of the motor is attained, even when the supply voltage fluctuates.
Conclusion
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846